                                                                FILED
                         0ORIGINAL                           IN CLERK'S OFRCE
                                                        U.S. DISTRICT COURT E.D,N.V

T^'tk.                                    Q.-SVr.'c^                         .*
   pQ Y" T K-g,         Eo>.s)'€Lrto Q/SVr fC*^
                                           cvi9-i
H^)!Crirk<>^ L^o_                  X*^         iXnder
      p ICXI r\\ 9
           VQ


   ^ cx              r ti aa

        Vv.\   o4^<^ir>—tic                          Mm               i

t^n            rVf-              reSe r) I- >

         De.•Pe«^cAraurv^"5

  11 Q-P T               (Le^^tne^s c-?^ 4-f          oP
Co n^^<-S S
      4r>n.U Tm


l^-W^                               v/>     y . Slei <^.i'
 'KS'^L ^-^^cJ^ Ck rv 4^(?r ./ / JZL
            C (3 rv\    1 ol I /^j


            X -S vA                  'TT ^ p ^ir.f ifi K o 1
                                                1



            nTn^^u-iry
                     1
                       £> V rp£>\/€.T'i^
                                      /



                /         i                                     ^


             F </-'oC. erf
                       Zf
                           r-G*. lA /■ C^ Cf,
                                          vj
                                                     QoC/'-i'
                                                    *S-/
                                                                         ^f^<J

                                     T.^ 4-ke Cei^cLul<xVi'<3>^

            of                Cr>Ci-


                                                                    To
-   -   -




                 LxJrw^^" X 1a

            6 \rc)«.v-' .              rsA i s <:^) V"e-i^y T n

            Xi'^v^cS^' OowV'^ T Ue- "frtA^.

                               L\r»r^q , H (>occnT T^-e
                                          ^     J
                                            1

            COVAV"                                         <•   l^'75'tOO
        1,-   *




                  'E-CtC^Vv |<v^ ^ H>| 1^ }r\   X       V^" i

         U-^O-A'I' TI^e C.o\xr*\^ T"<3 ^i/JctiTcJ
                   jtf

         /v)e ®^^0<i>0«00                         f>o.i
                                                    1



         CXno' S U                    O"^ Li v'' cy     v-^




        Ti^ yod\/ev-^/




                                     H o^h^QL/) L-ci-e. (3      I •
                                                                      Tr
                                      p ^^ca-.ge. p I flc/y Vtv^e




r   \
               0
               01
                            1
               "I

      C!i
               5'           ?
               C7-
                            ,5
      P'                    CD
               "»

      X                     P
                            i



               P            O
               3
                            ?
               r




1^.

}\)
C!'

 I
H-

a)
U)
a)
0)
U)




                    r>
                    ■?<}^


                    '•nC
        th




           !
